On the Merits.
[2] The other issues involved are purely of fact — that is, as to whether, at the sale by the auctioneer of the drug business and right of occupancy of the building in which it had been carried on, the purchaser thereof (the opponent and applicant here), who was also the lessor of the building, bought subject to the obligation to pay the subsequently accruing rent, or acquired the right of occupancy for the full unexpired term, without the obligation to pay the rent thereafter to become due, as between herself and the succession. In the first case, she would owe the estate the amount of her bid, less the rent which had accrued at the date of the sale,, and would have to pay to herself the rent thereafter, which obligation would be extinguished by confusion. If the second condition were established by the facts, she would have the right, just as any third person, to occupy the premises for the unexpired portion of the lease as a consideration for the price which she paid therefor at the sale, and as a creditor, with a lessor’s privilege upon, the contents of the building, would have the-right to credit upon the rent notes or obligation (for a period of one year from the death of the lessee — Act No. 128, 1894) the price of the contents of the building, but not the price of the right of occupancy.
The record shows that the administratrix applied to the court below to sell the contents of the drug store, together with the right of occupancy, in globo and as a going concern, under the theory that a better price-could be had therefor, and on the further allegation that the lease had several months to run at $50 per month. The court ordered the property mentioned sold as prayed for, and in the advertisement of the sale, signed by the auctioneers and attorneys for the administratrix, after describing the contents of the building somewhat in detail, there followed these words:
“And the right of occupancy on the premises at $50 per month, expiring September 30, 1917.”'
The certificate or procés verbal of the auctioneers also described the things sold as follows:
“The entire contents of the drug store, No. 3120 Canal street, occupied by the deceased, F.. A. Von Phul, and the right of occupancy of the-promises expiring September 30, 1917, at fifty dollars per month, said, purchaser "buying the drug store to assume the rental at fifty dollars-per month until the expiration of the lease.”
The testimony in the record also shows that the auctioneer announced at the time of' crying the property that the purchaser would acquire the same with the right of oc*767cupancy of the building, subject to the payment of the subsequently accruing rent.
Tbe applicant contends that of tbe total price paid, $750, about $300 was for tbe stock of goods and $450 for tbe right of occupancy. Since tbe lease bad some 16 months to run at tbe date of tbe sale, if this contention be true, she acquired tbe use of tbe premises for about one-half tbe price which tbe succession was bound to pay tbe lessor (herself), or at tbe rate of about $25 per month. There is nothing to show that tbe lease could not have been assigned to some one who would have been willing to pay at least tbe rental-which tbe succession was to pay, and it hardly seems probable that a sale so foolish would have been made, even if tbe evidence did not preponderate so strongly against such a contention.
For tbe reasons assigned, tbe judgment of tbe Court of Appeal is affirmed, at tbe cost of tbe applicant.